                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CNTRST Debt Recovery et al.,                          )
                                                      )      Case No. 1:21-cv-02702
                Plaintiffs,                           )
                                                      )      Hon. Sharon Johnson Coleman
                       v.                             )
                                                      )      Hon. Mag. Judge Jeffrey I. Cummings
RUBEN YBARRA, YRY HOLDINGS, LLC                       )
and BOULDER HILL APARTMENTS, LLC                      )
                                                      )
                Defendants.                           )

                 PLAINTIFFS’ LIMITED OBJECTION TO DEFENDANTS’
                       MOTION FOR EXTENSION OF TIME TO
             ANSWER OR OTHERWISE PLEAD IN RESPONSE TO COMPLAINT

         CNTRST Debt Recovery and Bruce Teitelbaum (“Plaintiffs”) have no objection to Ruben

Ybarra (“Ybarra”), YRY Holdings, LLC (“YRY”) and Boulder Hill Apartments, LLC (“Boulder

Hill”) (collectively, “Defendants”), having until July 22, 2021, to respond or otherwise answer

the Complaint in this matter.

         Plaintiffs do object, however, to Defendants’ misstatement regarding their request for an

extension. On June 23, 2021, counsel for Defendants – Mr. Langone -- contacted the

undersigned.    During that call, Mr. Langone asked when the Complaint in this case had been

served and if Plaintiffs would consent to consolidating this case with another related case filed by

Centrust Bank against the same defendants.

         The undersigned advised Mr. Langone that before responding to his question, the

undersigned needed to speak with counsel for Centrust Bank (Adam Rome), the plaintiff in the

related case, but would advise Mr. Langone after that call. Undersigned also advised Mr.

Langone that Mr. Langone’s firm (Weissberg Associates) once represented Plaintiff Bruce


{00200978}                                      1
Teitelbaum and thus a conflict of interest prevented Mr. Langone from representing Defendants

in this case. Plaintiffs reserve their right to file a motion to disqualify counsel.

         After promptly consulting with counsel for Centrust Bank about consolidating the cases,

the undersigned called Mr. Langone’s number on June 24, 2021, but he was not available. The

undersigned left a voice message asking Mr. Langone to return the call. That message went

unanswered.

         Mr. Langone next called the undersigned’s number on June 29, 2021, and left a voice

mail message at about 4:11 p.m. Early the next morning (at about 9:10 a.m. on June 30, 2021),

the undersigned dialed Mr. Langone’s office, did not reach him, and again left a voice message

asking him to call back. Instead of returning the call, Mr. Langone filed the instant motion.

         Thus, Mr. Langone’s representation to the Court that “as of this filing [at 3:37 p.m.]

Langone has not heard back from Mr. Factor regarding this request for an extension” is false.
                                          CNTRST Debt Recovery
                                          and Bruce Teitelbaum


                                                By:/s/William J. Factor
                                                One Of Its Attorneys

William J. Factor (6205675)
Isaiah Fishman
FACTORLAW
105 W. Madison Street
Suite 1500
Chicago, IL 60602
(312) 878-6146




{00200978}                                         2
                              CERTIFICATE OF SERVICE

      The undersigned certifies that on July 2, 2021, he caused a copy of the foregoing
document to be served upon the undersigned counsel for the Defendants through the Court’s
CM/ECF electronic transmission system.

                                           /s/William J. Factor



Christopher Langone
PO Box 5084
Skokie, IL 60077
Langonelaw@gmail.com

Rakesh Khanna
564 W. Randolph St., 2nd Floord
Chicago, IL 60661
rakesh@weissberglaw.com




{00200978}                                   3
